UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6478



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VAUGHN J. CURTIS, a/k/a Vaughn Mark Bruno,
a/k/a Twin,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-92-114, CA-98-859-BR)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vaughn J. Curtis, Appellant Pro Se. David Paul Folmar, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vaughn Curtis seeks to appeal the district court’s order

denying his motion for reconsideration of the court’s earlier order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Curtis, Nos. CR-92-114;

CA-98-859-BR (E.D.N.C. Mar. 10, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2